FeRguson, Judge
(dissenting):
I dissent.
32 CJS, Evidence, § 1031c, defines inherently incredible testimony as follows:
“c. Inherently Incredible or Impossible Evidence
“Established physical facts and circumstances may overcome evidence to the contrary, provided it is shown that such facts apply to the issues and that they permit no other conclusion.
“Evidence of physical conditions and circumstances from which certain facts may be inferred may be of sufficient weight to overcome oral testimony to the contrary, and evidence which is contrary to the physical facts, known physical laws, or general knowledge must be rejected as without probative force. However, physical facts and circumstances will be given probative effect only where the existence of such facts and their connection with the question at issue, is established or admitted; and proof of such nature cannot be construed to establish a particular conclusion as a matter of law unless the facts and circumstances lead to but one conclusion to the exclusion of all others.”
I would view an accused’s intent as putting in issue his frame of mind rather than as a circumstance circumscribed by physical facts. This Court is not possessed of fact-finding power. United States v Alaniz, 9 USCMA 533, 26 CMR 313. Under the definition of inherently incredible, supra, there is no evidence in the record before us which this Court could properly label as inherently incredible. So far as the accused’s testimony as to the money is concerned, I am of the opinion that the credibility of his testimony was properly one for the trier-s of fact and consequently there should have been an instruction as to the lesser included offense of wrongful appropriation.
Accordingly, I would reverse the decision of the board of review.